Citation Nr: 0104594	
Decision Date: 02/14/01    Archive Date: 02/20/01

DOCKET NO.  97-11 670	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUE

Evaluation of service-connected migraine headaches, rated as 
50 percent disabling from April 14, 1994.  



REPRESENTATION

Appellant represented by:	Lewis C. Fichera, Attorney at 
Law







INTRODUCTION

The veteran has verified active military service from January 
1984 to April 1994.  

This appeal arises from a December 1994 rating action of the 
Newark, New Jersey, regional office (RO).  In that decision, 
the RO, in pertinent part, granted service connection for 
migraine headaches and assigned a 30 percent rating to this 
disability, effective from April 1994.  Thereafter, by a 
rating action dated in May 1997, the RO granted an increased 
evaluation for this service-connected disorder to 50 percent, 
effective from April 1994.  

In October 1999, the Board of Veterans' Appeals (Board) 
denied the issue regarding the evaluation of the veteran's 
service-connected migraine headaches, rated as 50 percent 
disabling from April 14, 1994.  The veteran appealed this 
denial to the United States Court of Appeals for Veterans 
Claims (Court).  In July 2000, the Court granted a Joint 
Motion For Remand And For A Stay Of Proceedings, vacated the 
Board's October 1999 decision, and remanded the matter to the 
Board.  


REMAND

Included in the claims folder is an April 1994 memorandum 
which notes that the veteran was not an active vocational 
rehabilitation trainee and that a basic eligibility and 
entitlement determination was required.  Approximately one 
week later, the RO received from the veteran an application 
for vocational rehabilitation benefits.  Subsequently, in 
June 1998, the veteran's counselor reported that he was 
uncertain of the reason for the interruption in the veteran's 
scholastic training in September 1997.  The counselor 
explained that he did not know that the veteran's headaches 
were the cause of the disruption in the scholastic program.  
In fact, the counselor stated that he was not aware that the 
veteran's headaches were causing problems with school or 
employment.  

These documents clearly reflect the veteran's participation 
in the Vocational Rehabilitation Program.  A complete and 
thorough review of the claims folder indicates, however, that 
the RO has not requested the veteran's vocational 
rehabilitation folder.  A remand, therefore, is necessary to 
accord the RO an opportunity to obtain any available 
vocational rehabilitation records.  See Simington v. Brown, 
9 Vet.App. 334 (1996) (per curiam) (stipulating that VA is 
deemed to have constructive knowledge of any documents 
"within the Secretary's control" and that any such 
documents relevant to the issue under consideration must be 
included in the record on appeal).  See also Bell 
v. Derwinski, 2 Vet.App. 611, 613 (1992) (regarding records 
in constructive possession of VA).  

Furthermore, in a letter dated in February 1997, a private 
physician at the University Headache Center in Moorestown, 
New Jersey explained that the veteran receives treatment for 
his migraine headaches and daily tension-type headaches at 
that medical facility.  Also, at the VA miscellaneous 
neurological disorders examination conducted in April 1998, 
the veteran reported that he has received treatment for his 
headaches for approximately two years at a headache clinic in 
Mount Royal, New Jersey.  The veteran also cited treatment 
for his headaches at the Bridgeton Emergency Hospital on 
March 24, 1998.  

A complete and thorough review of the claims folder indicates 
that the RO has not attempted to obtain copies of these 
pertinent private treatment records.  On remand, therefore, 
an attempt should be made to obtain copies of such reports.  
See Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992) 
(there is a continuing obligation on VA to assist veterans in 
developing the facts of their claims throughout the entire 
administrative adjudication and this obligation includes the 
duty to obtain records regarding their medical history).  

Further review of the claims folder indicates that the last 
VA miscellaneous neurological disorders examination that the 
veteran underwent was dated in April 1998, almost three years 
ago.  The Board believes that, on remand, the veteran should 
undergo an evaluation of his migraine headaches to determine 
the current nature and severity of this service-connected 
disability.  Such evaluation should include consideration of 
all of the evidence of record, including any additional 
information received pursuant to this Remand.  

In addition, a significant change in the law occurred during 
the pendency of this appeal.  Specifically, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  In part, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supercedes the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000 and 
to such claims which were filed before the date of enactment 
but which were not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, ___ (2000).  See also Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  

Due to the change in the law brought about by the Veterans 
Claims Assistance Act of 2000, compliance with the notice and 
duty to assist provisions contained in the new law is 
required in the present case.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, a decision by the Board at this time would be 
potentially prejudicial to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

For the reasons stated, the veteran's rating claim is 
REMANDED to the RO for the following actions:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all 
previously unobtained records of 
post-service VA and private medical 
treatment for his service-connected 
migraine headaches.  The Board is 
particularly interested in previously 
unobtained copies of records of ongoing 
post-service treatment that the veteran 
has received for his migraine headaches 
at the University Headache Center in 
Moorestown, New Jersey; a headache clinic 
in Mount Royal, New Jersey; and the 
Bridgeton Emergency Hospital.  The RO 
should obtain all VA records and assist 
the veteran in accordance with 38 C.F.R. 
§ 3.159 (2000).  

2.  The RO should also associate the 
veteran's Vocational Rehabilitation 
folder with his claims folder and should 
obtain a copy of any vocational 
assessment completed for the veteran.  
All documents received should be 
associated with the claims folder.  

3.  Thereafter, the veteran should be 
afforded a VA neurological examination to 
determine the nature and extent of his 
service-connected migraine headaches.  
The claims folder and a copy of this 
remand should be made available to the 
examiner for review before the 
examination.  All necessary tests and 
studies should be completed.  The 
examiner should obtain from the veteran a 
discussion of his post-service employment 
history.  In addition, the examiner 
should be asked to describe the severity 
of the veteran's service-connected 
migraine headaches by identifying all 
disabling manifestations and by providing 
an opinion as to the overall effect of 
this disability on the veteran's 
occupational adaptability.  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as to any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued should also be 
considered.  

5.  After the development requested above 
has been completed, the RO should 
re-adjudicate the issue regarding the 
evaluation of the veteran's 
service-connected migraine headaches, 
rated as 50 percent disabling from 
April 14, 1994.  In adjudicating this 
rating claim, the RO must consider all 
the evidence of record and all 
potentially applicable regulations and 
rating criteria.  See, 38 C.F.R. 
§§ 3.321(b)(1) and 4.124a, Code 8100 
(2000).  The appropriateness of staged 
ratings should also be considered.  See 
Fenderson v. West, 12 Vet. App. 119 
(1999).  If the benefit sought remains 
denied, a supplemental statement of the 
case should be issued which includes a 
discussion of all relevant evidence 
received since the last supplemental 
statement of the case was furnished.  

After the veteran and his attorney have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to the Board for 
further appellate review.  No action is required by the 
veteran until he receives further notice, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this remand is to comply with governing 
adjudicative procedures and to obtain clarifying evidence.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of this remanded issue.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	THERESA M. CATINO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




